Citation Nr: 0632381	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-32 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to 
September 1968.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The veteran testified in support of this claim at a hearing 
held before the undersigned in February 2006.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The RO last denied the veteran entitlement to service 
connection for PTSD in a rating decision dated March 2000.

3.  The RO notified the veteran of the March 2000 decision 
and of his appellate rights with regard to the decision, but 
the veteran did not appeal the decision to the Board.

4.  The evidence received since March 2000 is neither 
cumulative, nor redundant of the evidence previously of 
record, but by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for PTSD and does not raise a reasonable 
possibility of substantiating that claim.  




CONCLUSIONS OF LAW

1.  The March 2000 rating decision, in which the RO denied 
reopening a previously denied claim of entitlement to service 
connection for PTSD, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating that 
claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

A.  Duty to Notify

The United States Court of Veterans' Appeals (Court) has 
indicated that notice under the VCAA must be given prior to 
an initial unfavorable decision by the agency of original 
jurisdiction.  In Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 119-20 (2004), the Court specifically held 
that the VCAA requires VA to provide notice, consistent with 
the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
the Court further held that, under 38 C.F.R. § 3.159(b), VA 
must request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

On March 31, 2006, the Court held that, with regard to claims 
to reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 8-9 (2006).  The Court 
explained that in notifying the claimant of what evidence 
would be considered new and material, VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id. 
at 9-11.

In this case, the RO sent the veteran VCAA notice in letters 
dated March 2003 and April 2003, before deciding the 
veteran's claim in a rating decision dated June 2003.  The 
timing of such notice thus reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. 

The content of these notice letters also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  In the letters, the RO acknowledged the 
veteran's claim, noted what the evidence needed to show to 
substantiate that claim, listed the type of evidence that 
would best do so, informed the veteran of the VCAA and VA's 
duty to assist, and explained to him that it was developing 
his claim pursuant to that duty.  The RO identified the 
evidence it had requested in support of the veteran's claims 
and the evidence the veteran still needed to identify or 
submit to substantiate his claim.  The RO indicated that it 
would make reasonable efforts to help the veteran get the 
evidence necessary to support his claim provided he 
identified the sources thereof, but that ultimately, it was 
his responsibility to ensure the RO's receipt of all such 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the veteran to identify or send directly to the RO all 
pertinent evidence, including that which was requested.  

B.  Duty to Assist

The RO also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claim, 
including service medical and personnel records, VA and 
private treatment records, and records from Corcoran State 
Prison.  The RO did not conduct medical inquiry in an effort 
to substantiate the veteran's claims to reopen because, as 
explained below, the veteran did not submit new and material 
evidence in support thereof. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claim

The RO previously denied the veteran's claim of entitlement 
to service connection for PTSD on multiple occasions, 
including, initially, in rating decisions dated October 1996 
and August 1997.  The veteran appealed the RO's August 1997 
decision to the Board, and in a decision dated October 1998, 
the Board affirmed the RO's denial.  

The RO last denied the veteran entitlement to service 
connection in a rating decision dated March 2000.  The RO 
based its denial on a finding that the veteran's PTSD was not 
due to a verified in-service stressor.  In deciding this 
claim, the RO considered: the veteran's service medical and 
personnel records, which do not show in-service treatment for 
mental complaints or evidence of combat; reports of VA 
examinations, which include a diagnosis of PTSD and the 
veteran's vague descriptions of combat and being burned in a 
latrine; VA and private treatment records, which include 
diagnoses of other mental disorders; and the veteran's 
written statements and hearing testimony.  According to these 
statements and testimony, the veteran experienced the 
following stressors in service: (1) having to remove dead 
soldiers from aircraft in Da Nang, including while under 
mortar attack; (2) having bodies fall on him, including one 
which fell out of a body bag, was purple and had his eyes 
wide open and looking at the veteran; (3) recalling soldiers' 
throats being slit while they slept in Dong Ha; (4) being 
burnt while using a latrine and while unloading supplies from 
a C-130 aircraft; (5) participating in perimeter patrols, 
during which he was subjected to rocket and mortar attacks; 
(6) seeing soldiers destroying the homes of Vietnamese 
families; and (7) knowing three individuals, Majors Seals and 
White and "Red Mad Dog," a crew chief, who were killed in 
action during the 1968 Tet Offensive.  

In a letter dated April 2000, the RO notified the veteran of 
its decision and of his appellate rights with regard to the 
decision, but the veteran did not appeal the decision to the 
Board.  The March 2000 rating decision is thus final.  38 
U.S.C.A. 
§  7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).  

The veteran attempted to reopen his claim for service 
connection for PTSD by submitting a written statement 
received in December 2002.  A claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis, with consideration given to all of the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  For claims filed prior to August 29, 
2001, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2005)).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the pertinent evidence that has been associated 
with the claims file since the RO's March 2000 rating 
decision includes: VA and private treatment records; records 
from the veteran's period of incarceration; an article 
discussing PTSD; information from a police department in 
Oklahoma; written statements of the veteran and his 
representative; a transcript of the veteran's hearing 
testimony; and written statements of the veteran's family 
members.  

With the exception of the service medical and personnel 
records, which were already of record in March 2000, and the 
written statements of the veteran and his representative and 
the veteran's written testimony, which essentially restate 
assertions made prior to the March 2000 and provide no 
additional details with regard to the alleged in-service 
stressors, the Board finds that this evidence is new.  Such 
evidence was not previously submitted to agency decision 
makers and is neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final 
denial.  

This evidence is not material, however, because it does not 
bear directly and substantially upon the specific matter 
under consideration and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to decide fairly the merits of 
the claims for service connection for PTSD.  The medical 
evidence and police information merely confirm that the 
veteran has difficulties with his mental health and is 
receiving treatment for related complaints, which some 
medical professionals have attributed to PTSD symptoms.  The 
lay statements from the veteran's family members confirm the 
veteran's belief that such complaints are due to PTSD, which, 
in turn, is due generally to his Vietnam service.  The 
article refers to PTSD, but does not provide any information 
specific to the veteran, which might help to verify his 
alleged stressors.  In fact, none of the new evidence 
includes any information that could be used to verify an 
alleged stressor.  The absence of a verifiable stressor, upon 
which a PTSD diagnosis could be based, formed the basis of 
the RO's March 2000 denial of the veteran's claim.

Having determined that new and material evidence has not been 
received, the Board may not reopen, and must deny, the 
veteran's previously denied claim of entitlement to service 
connection for PTSD.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for PTSD is denied.



____________________________________________
L. J. N. Driever
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


